Name: Commission Regulation (EC) No 3000/94 of 9 December 1994 derogating from Regulation (EEC) No 3929/87 as regards the final date for submission of the grape harvest declaration in the Region of Piedmont (Italy) for the 1994/95 wine year
 Type: Regulation
 Subject Matter: distributive trades;  regions of EU Member States;  plant product;  cultivation of agricultural land;  agricultural activity
 Date Published: nan

 10. 12. 94 Official Journal of the European Communities No L 317/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3000/94 of 9 December 1994 derogating from Regulation (EEC) No 3929/87 as regards the final date for submission of the grape harvest declaration in the Region of Piedmont (Italy) for the 1994/95 wine year HAS ADOPTED THIS REGULATION : Article 1 For the 1994/95 wine year and by way of derogation from Article 5 ( 1 ) of Regulation (EEC) No 3929/87, producers of wine made from fresh grapes in the Region of Piedmont (Italy) may submit the declarations referred to in Articles 1 and 2 of the aforementioned Regulation by 31 December 1994 at the latest. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1891 /94 (2) and in particular Article 3 (4) thereof, Whereas Article 5 ( 1 ) of Commission Regulation (EEC) No 3929/87 of 17 December 1987 on harvest, production and stock declarations relating to wine-sector products (3), as last amended by Regulation (EC) No 1991 /94 (4), lays down 1 5 December as the final date for submission to the competent authorities of the harvest and production declarations for wine-making grapes ; whereas as a result of exceptional atmospheric conditions in a production region in Italy, provision should be made to derogate from the aforementioned date in order to make it possible for vine growers to proceed with the completion of the harvest of fresh grapes and their vinification, which have been held up by bad weather ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 16 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 197, 30. 7. 1994, p. 42. (3) OJ No L 369, 29. 12. 1987, p. 59 . (4) OJ No L 200, 3 . 8 . 1994, p. 10 .